DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the election/restriction in the reply filed on December 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has elected Group I: Claims 1-19, drawn to an access port and Species V: Figure 7, wherein applicant states claims 1, 2, and 4-19 are directed to the elected invention and species.
Claims 3 and 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-28 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 10-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seifert (US 2015/0257746).
Regarding claim 1, Seifert discloses an access port (100) (figures 5A and 5B) configured and dimensioned for use in minimally invasive surgery (¶24), the access port (100) comprising: an elongate, tubular main body portion (102) having a first proximal end portion (see figure 5A below) and a first distal end portion (see figure 5A below), the distal end portion (see figure 5A below) being configured to (i.e. capable of) be inserted into a patient and at least a portion of the proximal end portion (see figure 5A below) being configured to (i.e. capable of) remain outside of the patient during use, a slot (considered where element 140 is situated on) extending over a length of the main body portion (102) in a lengthwise direction (figure 5A), and a flap (140) having a length at least as great as a length of the slot (figure 5A), the flap (140) having a second proximal end portion (see figure 5A below) and a second distal end portion (see figure 5A below), wherein the flap (140) is pivotally (defined as “to turn” by Merriam Webster’s Dictionary) joined to the main body portion (102) (figures 5A and 5B) by the second distal end 

    PNG
    media_image1.png
    649
    515
    media_image1.png
    Greyscale


Regarding claim 7, Seifert discloses further comprising a connector (134) extending from the first proximal end portion (see figure 5A above), the connector (134) being configured to (i.e. capable of) facilitate fixing the access port to a stationary object (¶39).
Regarding claim 10, Seifert discloses wherein, when in the open configuration (figure 5B), the slot allows an instrument inserted into the main body portion (102) to be angled relative to a longitudinal axis of the main body portion (¶32), by passing at least a portion of the instrument through the slot (¶32).
Regarding claim 11, Seifert discloses wherein the slot extends nearly a full length of the main body portion (figures 5A and 5B), but is closed off at a distal end of the main body portion (102) where the flap (140) is joined to the main body portion (figures 5A and 5B).
Regarding claim 12, Seifert discloses wherein the first distal end portion of the main body portion (102) is tapered (¶43).
	Regarding claim 13, Seifert discloses wherein the second distal end portion of the flap (140) is tapered (¶43) to conform to the tapered, first distal end portion of the main body portion (102) (¶43).
	Regarding claim 15, Seifert discloses provided in the open configuration (figure 5B), in combination with an instrument (e.g. surgical implement, ¶32) extending through the access port (100), wherein a distal end of the instrument (e.g. surgical implement, 
	Regarding claim 16, Seifert discloses provided in the closed configuration (figure 5A), in combination with an instrument (e.g. surgical implement, ¶32) extending through the access port (100), wherein a distal end of the instrument (e.g. surgical implement, ¶32) extends distally of a distal end of the access port (100) and a shaft of the instrument (e.g. surgical implement, ¶32) is prevented from extending through the slot by the flap (140) (figure 5B).
	Regarding claim 17, Seifert discloses wherein the access port (100) is configured and dimensioned for use in minimally invasive spine surgery (¶24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US 2015/0257746) in view of Taylor (US 2004/0054353).
Regarding claims 2, 4, 5, Seifert’s access port discloses all the features/elements as claimed including a flexible flap (140) but lacks wherein the flap is configured to (i.e. capable of) be stably positioned at any angle relative to a longitudinal axis of the main 
However, Taylor teaches a surgical access device (50) having a flexible member (155) having a ratchet control mechanism (e.g. 291-296) (figure 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Seifert’s access port with a ratchet control mechanism as taught by Taylor, since such a modification would allow the surgeon/user to manually control the width of the opening incrementally. 
Thus, the modified Seifert’s access port has wherein the flap (140 of Seifert) is configured to (i.e. capable of) be stably positioned at any angle relative to a longitudinal axis (40 of Seifert) of the main body portion (102 of Seifert), between zero degrees and a maximum degree of angulation achievable (figures 5A and 5B of Seifert), further comprising an angulation control mechanism (e.g. ratchet control mechanism of Taylor) configured to (i.e. capable of) be actuated to drive the flap (140 of Seifert) in a controlled manner to open or close the flap position (figures 5A and 5B of Seifert) and maintain an angulation of the flap relative to a longitudinal axis (40 of Seifert) of the main body portion (102 of Seifert) at any angle between zero degrees and a maximum angle of the angulation achievable (via ratchet control mechanism), wherein the angulation control mechanism comprises a ratchet mechanism (e.g. 291-296 of Taylor).

Claims 8, 9, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (US 2015/0257746) in view of Mather et al. (US 2016/0270816), herein referred to as Mather.
Regarding claims 8, 9, Seifert’s access port discloses all the features/elements as claimed except for further comprising a port extending through a wall of the first proximal end portion, the port being configured to (i.e. capable of) allow a portion of a lighting instrument to be inserted therethrough, and further comprising a light cable installed through the port.
However, Mather teaches a port (40) extending through a wall of a first proximal end portion (figures 5A and 5B), the port (40) being configured to (i.e. capable of) allow a portion of a lighting instrument (e.g. light cables, ¶135) to be inserted therethrough, and further comprising a light cable (42) installed through the port (40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Seifert’s access port with a port extending through a wall of the first proximal end portion, the port being configured to allow a portion of a lighting instrument to be inserted therethrough, and further comprising a light cable installed through the port as taught by Mather, since such a modification would illuminate the workspace (¶135).
Regarding claim 14, Seifert’s access port discloses all the features/elements as claimed except for further comprising at least one longitudinally extending cutout in an inner wall of the main body portion, and at least one light strip mounted in the at least one longitudinally extending cutout, respectively.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seifert’s access port with at least one longitudinally extending cutout in an inner wall of the main body portion, and at least one light strip mounted in the at least one longitudinally extending cutout, respectively as taught by Mather, since such a modification would provide illumination within the access port and into the surgical target area during use of the access port (¶142).
Regarding claims 18, 19, Seifert’s access port discloses all the features/elements as claimed except for further comprising a light guide assembly installed in the first proximal end portion, wherein the light guide assembly comprises a fiber optic cable having optical fibers, the optical fibers being fanned out over an inner circumference of the first proximal end portion to provide even lighting throughout a tubular opening of the tubular main body portion and a surgical target targeted by a distal end opening of the tubular opening and wherein the light guide assembly further comprises a split compression ring, the optical fibers being adhered to the split compression ring and terminating at or proximal of a distal end of the split compression ring.
However, Mather teaches a light guide assembly (30) installed in a first proximal end portion (figures 15A and 15B), wherein the light guide assembly (30) comprises a fiber optic cable (32) having optical fibers (34) (¶153), the optical fibers (34) being fanned out over an inner circumference of the first proximal end portion (figures 15A 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Seifert’s access port with a light guide assembly installed in the first proximal end portion, wherein the light guide assembly comprises a fiber optic cable having optical fibers, the optical fibers being fanned out over an inner circumference of the first proximal end portion to provide even lighting throughout a tubular opening of the tubular main body portion and a surgical target targeted by a distal end opening of the tubular opening and wherein the light guide assembly further comprises a split compression ring, the optical fibers being adhered to the split compression ring and terminating at or proximal of a distal end of the split compression ring as taught by Mather, since such a modification would provide a very continuous, even light source around the inner circumference of the main body  as they project light along the inner walls of the tubular opening through the main body (¶154). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775